DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I: claims 1-11 in the reply filed on 5/11/2022 is acknowledged.  The traversal is on the ground(s) that the prior art to Yokoi (US 9,862,026) fails to disclose or suggest the common special technical feature which is a dual phase steel in a first region and a highly hardenable carbon/manganese boron steel in a second region, as required in the newly amended claims filed 5/11/2022. In view of the amended claims filed 5/11/2022, Applicant’s argument is found persuasive. Therefore, the Requirement for Restriction/Election filed 4/27/2022 is hereby withdrawn. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Maxwell J. Petersen on 5/27/2022.
The application has been amended as follows: 
In claim 1, line 3, please delete “highly”.
In claim 1, line 4, please delete “carbon/manganese boron steel” and insert –carbon-manganese-boron steel–.
	In claim 1, line 8, please delete “highly”.
	In claim 1, line 11, please delete “highly”.
	In claim 1, line 12, please delete “between Ac1 and Ac3” and insert –between the Ac1 temperature and the Ac3 temperature--.
	In claim 2, line 2, please delete “less” and insert –lower--.
	In claim 4, line 1, please delete “value” and insert –temperature--.
	In claim 4, line 2, before “degree”, please delete “the” and insert –a--.
	In claim 9, lines 1-2, please delete “≥ 10 Kelvin/sec” and insert --between 10 Kelvin/sec and 500 Kelvin/sec--. 
	In claim 10, line 2, after “contains”, please insert --, in mass%,--.
	In claim 11, line 3, after “Ac1”, please insert –temperature--.
	In claim 11, line 3, before “Ac3”, please insert –its--.
	Please cancel claims 12-18.
	In claim 19, line 2, please delete “highly”.
	In claim 19, line 2, please delete “carbon/manganese boron steel” and insert –carbon-manganese-boron steel–.
	In claim 19, line 9, after “<0.10%” please insert --,--.
	In claim 19, line 10, after “<0.10%” please insert --,--.
	In claim 19, line 11, before “quantities” please delete “Residual” and insert –and a balance of residual--.
	In claim 20, line 2, please delete “C= 0.04 – 0.10 mass%” and insert –0.04 – 0.10 mass% C--.
	In claim 21, line 2, please delete “Si= 0.05 – 1.50 mass%” and insert –0.05 – 1.50 mass% Si--.
	In claim 22, line 2, please delete “Mn= 0.60 – 1.50 mass%” and insert –0.60 – 1.50 mass% Mn--.
	In claim 23, line 2, please delete “Cr= 0.45 – 0.80 mass%” and insert –0.45 – 0.80 mass% Cr--.
	In claim 24, line 2, please delete “Al= 0.40 – 1.20 mass%” and insert –0.40 – 1.20 mass% Al--.
Allowable Subject Matter
Claims 1-11 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or adequately suggest the method for producing a steel sheet as claimed. In particular, the closest prior art, Ratte (DE 102009030489), as cited in the IDS dated 6/22/2020, wherein the English machine translation filed 6/22/2020 is used and cited herein, (see [0045-[0046]) discloses a method for producing steel sheet components by means of direct and indirect hot stamping in which the stainless steel is heated through to a temperature above the Ac1 temperature, is hot stamped in a pressing tool and is cooled down. In Ratte, the heating temperature is set between the Ac1 and Ac3 temperatures in order to form a mixed microstructure of ferrite and martensite (i.e., dual-phase steel), and in order to ensure sufficient strength, elongation, and toughness. Ratte discloses that its steels are especially suitable for direct hot stamping, but are also suitable for forming by indirect processes ([0016]-[0020]).
However, Ratte fails to teach or fairly suggest providing a steel bar having at least one region that includes a hardenable carbon-manganese-boron steel and at least one other region that includes a dual-phase steel, as required by claim 1. Similarly, Ratte fails to disclose or adequately suggest a welded steel bar having at least one region that includes a hardenable carbon-manganese-boron steel and at least one other region that includes a dual-phase steel, as required by claim 19. Thus, claims 1 and 19 are distinct over the teachings of the prior art. Claims 2-11 further limit the subject matter of claim 1 and are also distinct over the teachings of the prior art. Claims 20-24 further limit the subject matter of claim 19 and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734